Citation Nr: 1300382	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The following determination is based on review of the Veteran's claims file and his Virtual VA electronic file.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, it is presumed that he was exposed to herbicides while there; mild degenerative disease of the left knee, left knee chondromalacia patella, and degenerative joint disease of the left hip are not on the list of diseases presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

2.  The evidence of record does not show that the Veteran's left leg disability, currently diagnosed as mild degenerative disease of the left knee, left knee chondromalacia patella, and degenerative joint disease of the left hip, are etiologically related to his period of active service.  


CONCLUSION OF LAW

A left leg disability, variously claimed or diagnosed as traumatic arthritis of the left leg, mild degenerative disease of the left knee, left knee chondromalacia patella, and degenerative joint disease of the left hip, to include as due to herbicide exposure, was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in August 2006 of the criteria for establishing service connection for traumatic arthritis of the left leg, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the August 2006 correspondence.  That addressed all notice elements and predated the initial adjudication by the AOJ of the service connection claim in September 2006.  Nothing more was required.  

VA also has a duty to assist a veteran in the development of a claim.  The Board finds that the duty to assist has been fulfilled as VA and private medical records relevant to this claim have been requested or obtained.  While the Board in its March 2012 remand requested a private hospital MRI scan, which reportedly led to the initial diagnosis of the Veteran's left leg problems, the Veteran responded to the April 2012 correspondence with duplicate evidence and without the appropriate information with which to obtain this MRI scan.  VA's duty to assist is not always a one-way street.  The Veteran cannot passively sit by when he has information or input needed for VA to obtain evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Nevertheless, the Board finds that the lack of an MRI scan does not prevent adjudication of this claim.  The Veteran has been provided with two VA examinations for this claim which, when read together, provide an adequate and thorough examination and medical opinion.  Thus, the Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002) (West 2002); 38 C.F.R. § 3.303 (2012).  

Also, specific diseases have been found to be associated with exposure to certain herbicide agents used in the Republic of Vietnam.  If a veteran is found to have been exposed to tactical herbicides during his service, service connection of a disease associated with that exposure is warranted on a presumptive basis even though there is no record of any such disease in service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  

Where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of termination of that service, the chronic disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran seeks service connection for what he termed traumatic arthritis of the left leg.  In written submissions, such as his substantive appeal, he contends that he suffers from arthritis of the left leg that was caused in service by jumping off the back of five-ton trucks, helicopters, and big equipment.  In the alternative, he has also asserted that his current leg problems are related to herbicide exposure that he encountered while serving in Vietnam.  

The Veteran's service personnel records confirm that he served in Vietnam from July 1969 to July 1970, that his decorations include the Vietnam Service Medal and the Vietnam Campaign Medal, and that his military occupational specialty was as a heavy vehicle driver.  During a RO hearing in February 2010 concerning a claim for PTSD, the Veteran testified that while in Vietnam he drove heavy machinery and delivered supplies to firebases in Vietnam.  

The Veteran's service medical records are devoid of any complaints or clinical findings of left leg problems.  His November 1970 discharge examination found no abnormalities of the lower extremities.  

In an unsigned handwritten statement received in December 2011, the Veteran claimed that he still had symptoms from herbicide exposure and that he had problems with his leg and hip since he left service.  He further stated that he could not obtain medical records from two physicians who treated him for those problems because both were dead.  In a handwritten statement submitted in approximately May 2012 the Veteran explained that he could not obtain medical records from the late 1970s after his discharge from service because Dr. T.B. had died.  

A September 2006 X-ray study of the right hip noted mild to moderate uniform narrowing of the right hip.  Significantly, the Veteran has indicated that the X-ray report was erroneous to the extent that it mislabeled the affected hip.  In fact, he maintains that it is his left lower extremity that is impacted by arthritis.  

An October 2006 private medical record from the Gorton Rural Health Clinic noted arthritis of the cervical spine.  On the most recent duplicate of that record submitted in May 2012 someone has handwritten in pencil left leg underneath c-spine arthritis in what appears to be different handwriting.  

A family nurse practitioner at the Gorton clinic signed a brief statement dated November 2006 to the effect that the Veteran had severe degenerative arthritis in the cervical spine and right hip.  

A September 2009 private medical record from the Gorton Rural Health Clinic noted an assessment of degenerative arthritis of the right hip.  

Although the Veteran claimed in both his notice of disagreement and substantive appeal that he was treated for arthritis of the left leg at a VA facility, VA treatment records dated from October 2002 to May 2011 associated with the claims file show no specific complaints of, or treatment for, the left leg, the left knee, or the left hip.  There are, however, references to the Veteran having arthritis and taking Naproxen.  

The Veteran underwent a VA examination in August 2009.  He told the examiner that he has traumatic arthritis of the left leg due to jumping off the back of five-ton trucks, helicopters, and other big equipment during service.  He stated that was when he began having problems with his left leg.  The Veteran described pain and stiffness in the left hip and knee regions at times with weightbearing.  Climbing or squatting caused increased pain.  The examiner noted there was no history of swelling of the left knee and no reported flare-ups of incapacitating pain.  

The Veteran pointed to the left lateral thigh region up to the left hip and down to the left knee as the location of the pain.  The examiner noted that most of the pain appeared to be over the lateral thigh region.  The Veteran told the examiner that after a prior private MRI scan he was told he had arthritis, but the VA examiner was not able to locate such a medical record in the claims file.  He also told the examiner that a September 2006 X-ray study of the right hip noting mild to moderate uniform narrowing of the right hip was in error.  He denied any right hip problems and said that the arthritis is in the left hip.  

On examination, the Veteran walked with a normal gait without using any assistive devices.  Some tenderness was noted over the lateral thigh region and to the patellofemoral joint.  Examination of the left knee revealed normal alignment and no swelling was noted.  No ligamentous instability was noted.  X-ray studies showed mild degenerative changes of the left hip and left knee and a view of the left femur reported bones appeared somewhat osteopenic.  Diagnoses included degenerative joint disease of the left hip and patellofemoral syndrome and mild degenerative disease of the left knee.  The August 2009 VA examiner opined that it was not as likely as not that these disorders of the left hip, leg, and knee were the direct and proximate result of service.  The examiner noted that since the service treatment records were totally silent as to any left leg problems, an opinion otherwise would be a resort to speculation.  

As the Board believed that the September 2009 VA examiner appeared to leave open the possibility that the Veteran's left leg problems may have been otherwise related to service, the Board in March 2012 remanded this claim for an additional VA examination and medical opinion.  The Board considered it significant that the August 2009 VA examiner's report predated and, thus, did not consider the Veteran's contentions that his left leg problems were caused or aggravated by in-service herbicide exposure.  

The Veteran underwent a VA examination in April 2012.  The Veteran complained of increased pain in the left knee with decreased mobility.  On examination no objective evidence of painful motion was found.  There was no evidence that the Veteran ever had shin splints or a meniscal condition or that he used any assistive devices as a normal mode of locomotion.  Degenerative arthritis of the left knee was confirmed by imaging studies.  

The April 2012 VA examiner opined that the Veteran's left knee chondromalacia patella and degenerative arthritis were less likely than not incurred in or caused by an in-service injury, event, or illness.  She explained that she found no documentation of complaints, symptoms, or treatment related to the Veteran's exposure to herbicides in Vietnam and no documentation in the claims file of left knee complaints, diagnosis, treatment or injury while in service.  The April 2012 VA examination report made no mention of a separate diagnosis of degenerative joint disease of the left hip.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for his claim of entitlement to service connection for a left leg disability, to include as due to herbicide exposure.  The Veteran contends that presumptive service connection for degenerative arthritis in his left hip and left knee and for left knee chondromalacia patella is warranted due to exposure to herbicides during his service in Vietnam.  Despite the Veteran's presumed exposure to an herbicide agent because of his service in Vietnam, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a)(6) is not applicable as service connection due to herbicide exposure is only warranted for a specific list of diseases under 38 C.F.R. § 3.309(e) and degenerative arthritis of the left hip or left knee or chondromalacia patella of the left knee are not among those diseases.  

However, in addition to the presumptive regulations, a veteran may still establish service connection based on exposure to herbicides with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The service medical records do not show that the Veteran experienced the onset of left leg, hip, or knee disorders during his period of active service, although the Veteran contends left hip and knee problems began in service after he jumped off of heavy equipment and helicopters.  

Furthermore, the clinical evidence of record does not show a clear diagnosis of degenerative arthritis of the left hip, left knee chondromalacia patella, and degenerative arthritis of the left knee until the August 2009 VA examination.  The Veteran claims that private medical evidence before that time showed degenerative arthritis of the left hip in 2006, but the private evidence found in the claims file consistently refers to degenerative arthritis of the right hip, not the left.  The Veteran or the Gorton Rural Health Clinic have not provided VA with any correction of the file showing left hip arthritis rather than right hip arthritis was the correct diagnosis in 2006.  Thus, there is no evidence that the Veteran was diagnosed with any arthritis in the left lower extremity before August 2009, or more than 38 years after his separation from military service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the Veteran has not provided any persuasive medical evidence to support his assertion that his period of military service, including any exposure to herbicides during service, was the etiological cause of his left hip and left knee disorders.  In fact, the only medical evidence of etiology found in the claims file are the opinions of the August 2009 and April 2012 VA examiners who found that any diagnosed left hip or left knee disability was not related to service.  The April 2012 VA examiner also specifically determined that any claimed left leg disability was not related to the Veteran's exposure to herbicides in Vietnam.  Thus, the Veteran has not submitted medical evidence to support his assertion that his left hip and left knee disorders are the result of his exposure to herbicides while serving in Vietnam or are otherwise related to his period of active duty.  

Therefore, direct service connection fails in this case because there is no competent or credible medical evidence of record that links a current diagnosis of degenerative arthritis of the left hip or left knee, or left knee chondromalacia patella, to active military service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, presumptive service connection fails because there is no medical evidence of record to show a diagnosis of arthritis of either the left hip or left knee within one year of the Veteran's separation from active service in February 1971.  38 C.F.R. §§ 3.307, 3.309 (2012).  

In reviewing the Veteran's claim, the Board has reviewed his written statements.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Veteran is competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  However, his assumptions or beliefs attributing his claimed disorders on appeal to possible exposure to herbicides in Vietnam, and his evidence about when he was diagnosed with degenerative arthritis of the left hip, is not competent or credible, as these contentions are not corroborated by the medical evidence, and are to some extent contradicted by the medical evidence.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disorders can be attributed to his in-service experiences.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left leg disability, to include as due to herbicide exposure.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a left leg disability, to include as due to asbestos exposure, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


